DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to Applicant’s Amendment and RCE filed October 12, 2022.  Claims 1-5,8-10,13-17,19-20 are pending.  Claims 6-7,11-12,18 were canceled.
 
Claim Rejections - 35 USC § 112
Claims 1-5,8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Re-claim 1:  the term “the substrate” lacks proper antecedent basis.  Apparently, it is “the substrate surface” since claims 1 and 8-9 already recite “substrate surface”.
	(Dependent claims are rejected as depending on rejected base claim)


Claims 8-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Base claim 1 already recites “the substrate comprising a plurality of film stacks having alternative layers of silicon germanium (SiGe) and silicon (Si) with an opening…”
Claim 8 further recites “wherein the substrate surface has a plurality of fins and at least one feature thereon”, and Claim 9 further recites “wherein the plurality of fins comprises alternating layers of silicon germanium (SiGe) and silicon (Si)”.
	However, original specification does not provide the support for the substrate having both of “a plurality of film stacks having alternative layers of silicon germanium (SiGe) and silicon (Si) with an opening” and “the plurality of fins comprises alternating layers of silicon germanium (SiGe) and silicon (Si)” with “at least one feature thereon”.  As shown in Fig 1 and as described in the original specification, the plurality of film stacks 120 (as recited in claim 1) are the same as the plurality of fins 120 (as recited in claims 8-9) with at least one feature 110 thereon (as an opening 110).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable Liang (2013/0288485) taken with Fucsko (8,575,040), and further of Chen (2018/0175214) and/or Peng (2017/0104061).
Re-claim 1, Liang teaches (at paragraphs 17-74; Figs 1-4) a processing method comprising: forming a film on a substrate surface (Fig 1, step 102; paragraphs 21-22) by exposing the substrate surface to a precursor mixture, the precursor mixture comprising one or more of a silane (para 22 for silane, trisilane, etc.), trisilylamine (TSA, at para 22), and a reactant gas (para 22 for reactive gases), the substrate comprising at least one trench opening feature thereon (paragraph 2 and 19 for the substrate comprising gaps and trenches, in which a dielectric material is filled into the gaps and trenches), wherein the gaps and trenches include at least an opening having a bottom surface and a width defined by a first sidewall, and a second sidewall; exposing the film to a remote plasma source (paragraphs 23-28 for exposing to a remote plasma source; Fig 1, step 104-106) to deposit a flowable polysilazane film (para 28 for polysilazane) on the top surface of the substrate to fill the opening of the gaps and the trenches, on the first sidewall, the second sidewall, and the bottom surface of the opening; exposing the flowable polysilazane film to ultraviolet (UV) light (para 41 for UV light curing) to cure the flowable polysilazane film (paragraph 30 for curing; Fig 1, step 108); treating the flowable polysilazane film with oxygen-containing atmosphere including water (H2O, at para 31) at a temperature from about 500°C to 1100°C to convert the flowable polysilazane film to a silicon oxide film (paragraphs 30-31 for converting); and densify the silicon oxide film, wherein densifying (paragraph 32-35 for densifying; para 32, last line for densification) the silicon oxide film comprises treating the silicon oxide film with inductively coupled plasma (ICP) (paragraph 43 for HDP Plasma by inductively coupled HDP-CVD) at a temperature less than about 400°C (paragraph 34 for about 300°C; and para 45 for 100-200°C) to densify the silicon oxide film.  Re-claim 2, wherein the silane (paragraph 22 for silane, disilane and trisilane, high order silanes) comprises one or more of silane, disilane, trisilane, and higher order silanes.  Re-claim 3, wherein exposing the film to the remote plasma source (RPS) (paragraphs 23-28 for remote plasma source and reactant gas) dissociates the reactant gas and generates a radical that reacts with one or more of the silane and trisilylamine (TSA) (paragraph 22 for silane and trisilane).  Re-claim 4, wherein the precursor mixture (paragraph 22 for precursor including silyl-amines and “silane (SiH4) either alone or mixed with other silicon (e.g., N(SiH3)3), hydrogen (e.g., H2), and/or nitrogen (N2, NH3) containing gases” comprises silane, trisilylamine (TSA), and the reactant gas (para 22 for reactive gases).  Re-claim 5, wherein the reactant gas (paragraph 22) comprises one or more of argon (Ar), hydrogen (H2), nitrogen (N2), hydrogen/nitrogen (H2/N2), and ammonia (NH3).   
Re-claim 1:  As described above, Liang already teaches converting the flowable polysilazane film to a silicon oxide film by treating with water (H2O) at the temperature from about 500°C to 1100°C; whereas, claim 1 recites converting the flowable polysilazane film to a silicon oxide film by treating with water (H2O) at the temperature less than 100°C. 
 However, Fucsko teaches (paragraphs 17-70) converting the flowable polysilazane film to a silicon oxide film by treating with water (H2O) at the temperature less than 100°C (paragraphs 17,65,70), since converting the flowable film at the high temperature of up to about 1000°C would cause loss of oxygen and degrading to other features of a semiconductor device (paragraphs 6-7). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to converting the flowable polysilazane film to a silicon oxide film by treating with water (H2O) of Liang by treating at the temperature less than 100°C, as taught by Fucsko. This is because of the desirability to prevent loss of oxygen in the silicon oxide film and to avoid degrading to other features due to high temperature treatment, thereby improving the reliability of the semiconductor device.  

Re further claim 1:  As described above, Liang already teaches the substrate comprising the gaps and trenches including at least the opening, but lacks employing the substrate comprising a plurality of film stacks comprising alternating layers of silicon germanium (SiGe) and silicon (Si) with the opening.
However, Chen teaches (at Figs 1-4, paragraphs 46-56,3) forming the film 50 of silicon oxide by flowable deposition on a surface of the substrate 10, the substrate comprising a plurality of film stacks having alternating layers of silicon germanium (SiGe) and silicon (Si) (Figs 1-3, para 46-47 for silicon germanium (SiGe) layer 20) and silicon (Figs 1-3, para 46-47 for a silicon layer 25 (Si)) with an opening extending a depth from a top surface of the film stack to a bottom surface, the opening having a width defined by a first sidewall and a second sidewall (shown in Fig 3); depositing the film 50 of silicon oxide by flowable deposition on the top surface of the film stack, and on the first sidewall, the second sidewall, and the bottom surface of the opening (paragraph 55 discloses where the fin structures are fully embedded in the insulating layer 50, and then in Fig 4 for after planarizing down the insulating layer 50).  Peng teaches (at Figs 1-4; para 14-30) forming a film on a surface of the substrate, the substrate comprising a plurality of film stacks 310 having alternating layers of silicon germanium (SiGe) and silicon (Si) (Figs 1-3; para 18,28 for silicon germanium (SiGe) layer 102a) and para 18,28 for a silicon (Si) layer 102b) with an opening 312 extending a depth from a top surface of the film stack to a bottom surface, the opening having a width defined by a first sidewall and a second sidewall; and depositing the film 412 (para 30) of silicon oxide by flowable deposition on the top surface of the film stack comprising the fins 310 (paragraph 30 for portions of the film 412 extend over the  top surfaces of the fins 310 comprising the film stack), and on the first sidewall, the second sidewall, and the bottom surface of the opening 312 (Fig 4 where after planarizing down the film 412). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the method depositing the flowable polysilazane film for silicon oxide on the substrate surface having the opening of the relied references including Liang by depositing the film on the substrate surface comprising the film stack comprising the plurality of fins having alternative layers of SiGe and Si with the opening, as taught by Chen and Peng.  This is because of the desirability to provide the film of silicon oxide in the opening to provide an isolation structure between the plurality of gate-all-around (GAA) FinFET devices comprising a nanowire structure including alternative layers of SiGe and Si, which devices are smaller in size and having more complex circuits, higher performance, and lower production costs, wherein the gate-all-around Fin-FET also results in less short-channel effect. 
 

Claims 8-9, insofar as understood, are rejected under 35 U.S.C. 103 as being unpatentable Liang (2013/0288485), Fucsko (8,575,040), and Chen (2018/0175214) and/or Peng (2017/0104061), as applied to claims 1-5 above. 
Liang,  Fucsko, Chen and/or Peng teach the processing method, as applied to claims 1-5 above and fully repeated herein; Re-claims 8-9, Liang teaches wherein the substrate surface comprising at least one feature thereon (paragraph 2,19 for trench as one opening feature for filling with a dielectric material therein).
Re-claims 8-9, as described above, Liang already teaches the substrate surface comprising at least one feature thereon, but lacks having a plurality of fins, wherein the fins comprise alternative layers of silicon germanium and silicon.
However, Chen teaches (at Figs 1-4, paragraphs 3,47-57) forming the film 50 of silicon oxide on the substrate surface 10 (para 55; Fig 4), wherein the substrate surface has a plurality of fins 15,20,25 (Figs 3-4; para 52,47; which fins are considered as the plurality of film stacks as recited in claim 1) and at least one feature thereon (Fig 3, para 52-57 for a trench feature between the fins for the opening), and wherein the plurality of fins comprise alternating layers of silicon germanium (Figs 1-3, para 47 for silicon germanium (SiGe) layer 20) and silicon (Figs 1-3, para 47 for a silicon layer 25 (Si)).  Peng teaches (at Figs 1-4; para 14,18,30) forming the film 412 of silicon oxide on the substrate surface 100 (para 30; Fig 4), wherein the substrate surface has a plurality of fins 310 (Fig 3; para 28; wherein the plurality of fins are considered as the plurality of film stacks as recited in claim 1) and at least one feature 312 thereon (Fig 3, para 28 for fins and a trench feature between the fins for the opening), and wherein the plurality of fins (or the plurality of stacks) comprise alternating layers of silicon germanium (Figs 1-3, para 18,28) for silicon germanium (SiGe) layer 102a) and silicon (Figs 1-3, para 18,28 for a silicon (Si) layer 102b).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the process method of the relied references including Liang by forming the film of silicon oxide on the substrate surface of a Fin-FET device having the plurality of fins comprising alternative layers of SiGe and Si, as taught by Chen.  This is because of the desirability to provide the film of silicon oxide in order to provide an isolation structure between the plurality of FinFET devices, wherein the devices comprise various types including the Fin-FETs and gate-all-around (GAA) Fin-FETs, which devices are smaller in size and having more complex circuits, higher performance, and lower production costs, wherein the gate-all-around Fin-FET also results in less short-channel effect. 


Claims 10,13-16 are rejected under 35 U.S.C. 103 as being unpatentable Liang (2013/0288485) taken with Fucsko (8,575,040), and further of Chen (2018/0175214) and/or Peng (2017/0104061).
Re-claim 10, Liang teaches (at paragraphs 17-74; Figs 1-4) a processing method comprising: providing a substrate comprising at least one trench feature thereon (paragraph 2 and 19 for the substrate comprising gaps and trenches, in which a dielectric material is filled into the gaps and trenches), wherein the gaps and trenches include at least an opening having a bottom surface and a width defined by a first sidewall, and a second sidewall;  depositing a film (Fig 1, step 102; paragraphs 21-22; paragraphs 2,19) to fill the opening of the gaps and the trenches, on the first sidewall, the second sidewall, and the bottom surface of the opening; exposing the film to a remote plasma source (paragraphs 23-28 for exposing to a remote plasma source; Fig 1, step 104-106) to deposit a flowable polysilazane film (para 28 for polysilazane); exposing the flowable polysilazane film to ultraviolet (UV) light (para 41 for UV light curing) to cure the flowable polysilazane film (paragraph 30 for curing; Fig 1, step 108); treating the flowable polysilazane film with oxygen-containing atmosphere including water (H2O, at para 31) at a temperature from about 500°C to 1100°C to convert  the flowable polysilazane film to a silicon oxide film (paragraphs 30-31 for converting); and densify the silicon oxide film, wherein densifying (paragraph 32-35 for densifying; para 32, last line for densification) the silicon oxide film comprises treating the silicon oxide film with inductively coupled plasma (ICP) (paragraph 43 for HDP Plasma by inductively coupled HDP-CVD) at a temperature less than about 400°C (paragraph 34 for about 300°C; and para 45 for 100-200°C) to densify the silicon oxide film.  Re-claim 13, wherein depositing the film comprises exposing the top surface of the substrate the film stack to a precursor mixture (Fig 1, step 102; paragraphs 21-22), the precursor mixture comprising one or more of a silane, trisilylamine (TSA), and a reactant gas (para 22 for reactive gases).  Re-claim 14, wherein the silane comprises one or more of silane, disilane, trisilane, and higher order silanes (paragraph 22 for silane, disilane and trisilane, high order silanes), and wherein the reactant gas (paragraph 22) comprises one or more of argon (Ar), hydrogen (H2), nitrogen (N2), hydrogen/nitrogen (H2/N2), and ammonia (NH3).  Re-claim 15, wherein the precursor mixture (paragraph 22 for precursor including silyl-amines and “silane (SiH4) either alone or mixed with other silicon (e.g., N(SiH3)3), hydrogen (e.g., H2), and/or nitrogen (N2, NH3) containing gases” comprises silane, trisilylamine (TSA), and the reactant gas (para 22 for reactive gases).  Re-claim 16, wherein exposing the film to the remote plasma source (RPS) (paragraphs 23-28 for remote plasma source and reactant gas) dissociates the reactant gas and generates a radical that reacts with one or more of the silane and trisilylamine (TSA) (paragraph 22 for silane and trisilane). 
Re base claim 10:  As described above, Liang already teaches converting the flowable polysilazane film to a silicon oxide film by treating with water (H2O) at the temperature from about 500°C to 1100°C; whereas, claim 10 recites converting the flowable polysilazane film to a silicon oxide film by treating with water (H2O) at the temperature less than 100°C. 
 However, Fucsko teaches (paragraphs 17-70) converting the flowable polysilazane film to a silicon oxide film by treating with water (H2O) at the temperature less than 100°C (paragraphs 17,65,70), since converting the flowable film at the high temperature of up to about 1000°C would cause loss of oxygen and degrading to other features of a semiconductor device (paragraphs 6-7). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to converting the flowable polysilazane film to a silicon oxide film by treating with water (H2O) of Liang by treating at the temperature less than 100°C, as taught by Fucsko. This is because of the desirability to prevent loss of oxygen in the silicon oxide film and to avoid degrading to other features due to high temperature treatment, thereby improving the reliability of the semiconductor device.  

Re further claim 10:  As described above, Liang already teaches the substrate comprising the gaps and trenches including at least the opening, but lacks forming the opening by etching a plurality of film stacks on a substrate to form the opening, the film stack comprising alternating layers of silicon germanium (SiGe) and silicon (Si).
However, Chen teaches (at Figs 1-4, paragraphs 3,47-57) forming the opening (as shown in Fig 2 to Fig 3, para 52-54) by etching a plurality of film stacks on a substrate to form the opening extending a depth from a top surface of the film stack to the bottom surface, the opening having a width defined by the first sidewall and the second sidewall, the film stack comprising alternating layers of silicon germanium (Figs 1-3, para 47 for silicon germanium (SiGe) layer 20) and silicon (Figs 1-3, para 47 for a silicon layer 25 (Si)); and depositing the film 50 of silicon oxide by flowable deposition on the top surface of the film stack, and on the first sidewall, the second sidewall, and the bottom surface of the opening (Fig 4; para 55 where the fin structures are fully embedded in the insulating layer 50).  Peng teaches (at Figs 1-4; para 14-30) forming the opening (as shown from Fig 2 to Fig 3, para 20-27) by etching a plurality of film stacks on a substrate to form the opening 312 (Fig 3, para 27-28,20) extending a depth from a top surface of the film stack to the bottom surface, the opening having a width defined by the first sidewall and the second sidewall, the film stack comprising alternating layers of silicon germanium (Figs 1-3, para 18,28 for silicon germanium (SiGe) layer 102a) and silicon (Figs 1-3, para 18,28 for a silicon (Si) layer 102b); and depositing the film 412 (para 30) of silicon oxide by flowable deposition on the top surface of the film stack, and on the first sidewall, the second sidewall, and the bottom surface of the opening 312 (Fig 4; para 30 where portions of the film 412 deposit on top surfaces of the film stack including the fins 310, the first and second sidewalls of the opening 312). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the process method of the relied references including Liang by depositing the film of silicon oxide into the opening formed by etching the film stack formed on the substrate for forming the Fin-FET device having the plurality of fins comprising alternative layers of SiGe and Si, as taught by Chen and Peng.   This is because of the desirability to provide the film of silicon oxide in the opening in order to provide an isolation structure between the plurality of FinFET devices, wherein the devices comprise various types including the Fin-FETs and gate-all-around (GAA) Fin-FETs, which devices are smaller in size and having more complex circuits, higher performance, and lower production costs, wherein the gate-all-around Fin-FET also results in less short-channel effect.


Claims 1-5,8,9 are rejected under 35 U.S.C. 103 as being unpatentable Wang (2012/0142198) taken with Liang (2013/0288485) and Peng (2017/0104061).
Re-claim 1, Wang teaches (at paragraphs 22-65; Figs 1-4) a processing method comprising: forming a film on a substrate surface (Figs 3-4, step 302; paragraphs 41-42) by exposing the substrate surface to a precursor mixture, the precursor mixture (para 45,32-33) comprising one or more of a silane (para 45 for silane, disilane, etc.),  trisilylamine (TSA, at para 45), and a reactant gas (para 45 for reactive gases), the substrate comprising a plurality of fins with at least a feature of an opening extending a depth from a top surface of the fins 310 to a bottom surface, the opening 406 (Figs 4A-4E) having a width defined by a first sidewall and a second sidewall (Figs 4A-4E); exposing the film 408 to a remote plasma source (paragraphs 29-30 for exposing to a remote plasma source (RPS), Figs 3,4A-4B, steps 302-304, para 45-49) to deposit a flowable polysilazane film (para 36 for polysilazane) on the top surface of the film stack, on the first sidewall, the second sidewall and the bottom surface of the opening (Figs 4A-4B); exposing the flowable polysilazane film 408 to ultraviolet (UV) light to cure the flowable polysilazane film (para 23-24 for UV light  curing; Fig 3, step 306; Fig 4C, para 51-52); treating the flowable polysilazane film with water at a temperature of less than 100°C (para 56, Fig 3, step 308, para 53-58) to convert the flowable polysilazane film to a silicon oxide film 412 (Fig 4C-4D, para 53-56); and densifying the silicon oxide film (paragraph 62 for densifying, Fig 4E; Fig 3, step 310, para 60-62).  Re-claim 2, wherein the silane comprises one or more of silane, disilane, trisilane, and higher order silanes (paragraphs 45,32 for silane, disilane and tetrasilane, high order silanes, etc.).  Re-claim 3, wherein exposing the film to the remote plasma source (RPS) (paragraphs 29-31,45,32-34 for remote plasma source (RPS) and reactant gas) dissociates the reactant gas and generates a radical that reacts with one or more of the silane and trisilylamine (TSA) (paragraphs 45,32 for silane and trisilylamine).  Re-claim 4, wherein the precursor mixture comprises silane, trisilylamine (TSA), and the reactant gas (paragraphs 45,32-34 for silane, trisilylamine (TSA), or combinations thereof; and in patent claim 1 of Wang) and reactant gas (paragraphs 45,32-34).  Re-claim 5, wherein the reactant gas (paragraphs 45,33-34) comprises one or more of  hydrogen (H2), nitrogen (N2), hydrogen/nitrogen (H2/N2), and ammonia (NH3); and paragraph 48 for argon (Ar).
Re-claim 1:  As described above, Wang already teaches densifying the silicon oxide film by treating at the temperature from about 100°C to 1000°C; whereas, claim 1 recites densifying the silicon oxide film by treating the silicon oxide film with inductively coupled plasma (ICP) at a temperature less than about 400° C. 	However, Liang teaches densifying (para 32-35) the silicon oxide film by treating the silicon oxide film with inductively coupled plasma (ICP) (paragraph 43 for HDP Plasma by inductively coupled HDP-CVD) at a temperature less than about 400°C (paragraph 34 for about 300°C; and para 45 for 100-200°C).  
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to densify and treat the silicon oxide film of Wang by employing the inductively coupled plasma (ICP) (paragraph 43 for HDP Plasma by inductively coupled HDP-CVD) to densify and treat the silicon oxide film at a low temperature less than about 400°C (paragraph 34 for about 300°C; and para 45 for 100-200°C), as taught by Liang.  This is because of the desirability to densify and treat the silicon oxide film at the low temperature of less than about 400°C by employing the inductively coupled plasma in order to prevent loss of oxygen in the silicon oxide film and to avoid degrading to other features due to high temperature treatment, thereby improving the reliability of the semiconductor device.  

** Re further claim 1: As described above, Wang already teaches wherein the substrate comprising a plurality of fins 402 (Figs 4A-4E, para 41-43; re-claim 9 also) and at least one feature thereon (Figs 4A-4E for a trench 406 as one opening feature for filling with a dielectric material therein), but lacks employing substrate comprising the plurality of film stacks (as the plurality of fins) having alternative layers of silicon germanium (SiGe) and silicon (Si) with the opening.
However, Peng teaches (at Figs 1-4; para 14-30) forming a film on a surface of the substrate 100 (para 28-30; Figs 3-4), the substrate comprising a plurality of film stacks 310 (Fig 3; para 28; and as the plurality of fins 310 as recited in claims 8-9) having alternating layers of silicon germanium (SiGe) and silicon (Si) (Figs 1-3; para 18,28 for silicon germanium (SiGe) layer 102a) and para 18,28 for a silicon (Si) layer 102b) with an opening 312 (as at least one feature 312 of opening thereon, as recited in claims 8-9; Fig 3, para 28 for fins and a trench feature having opening between the fins) extending a depth from a top surface of the film stack to a bottom surface, the opening having a width defined by a first sidewall and a second sidewall; and depositing the film 412 (para 30) of silicon oxide by flowable deposition on the top surface of the film stack comprising the fins 310 (paragraph 30 for portions of the film 412 extend over the top surfaces of the fins 310 comprising the film stack), and on the first sidewall, the second sidewall, and the bottom surface of the opening 312 (Fig 4 where after planarizing down the film 412).
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the process method of Wang by forming the film of silicon oxide on the substrate comprising the plurality of film stacks (or as the plurality of fins) comprising alternative layers of SiGe and Si, as taught by Peng.  This is because of the desirability to form the plurality of gate-all-around (GAA) FinFET devices having the substrate comprising the plurality of films stacks or the plurality of fins having alternative layers of SiGe and Si, wherein the film of silicon oxide is formed in the opening in order to provide an isolation structure between the plurality of FinFET devices, and wherein the Fin-FET devices are smaller in size and having more complex circuits, thereby increasing production efficiency and lowering associated costs.


Claims 10,13-16 are rejected under 35 U.S.C. 103 as being unpatentable Wang (2012/0142198) taken with Peng (2017/0104061) and Liang (2013/0288485).
Re-claim 10, Wang teaches (at paragraphs 22-65; Figs 1-4) a processing method comprising: forming a film stack 402 on a substrate 400 (Fig 4A, para 42-42); etching the film stack 402 (para 41,43; Fig 4A) to form an opening 406 extending a depth from a top surface of the film stack to a bottom surface, the opening having a width defined by a first sidewall and a second sidewall (Figs 4A-4E; paragraphs 41-44 for the substrate comprising trench openings 406 with the dielectric material 408 is filled therein), depositing a film (408 in Fig 4B; step 304 in Fig 3; paragraphs 45,32-34) to fill the openings of the trenches on the top surface of the film stack, on the first sidewall, the second sidewall, and the bottom surface of the openings; exposing the film to a remote plasma source (paragraphs 29-30 for exposing to a remote plasma source (RPS), Figs 3-4, steps 302-304, 45-49) to deposit a flowable polysilazane film 408 (para 36 for polysilazane); exposing the flowable polysilazane film to ultraviolet (UV) light to cure (para 23-24 for UV light curing; Fig 3, step 306) the flowable polysilazane film; treating the flowable polysilazane film with water at a temperature of less than 100°C (para 56, Fig 3, step 308, para 53-58) to convert the flowable polysilazane film to a silicon oxide film 412 (Fig 4C-4D, para 53-56); and densifying the silicon oxide film (paragraph 62 for densifying; Fig 3, step 310, para 60-62).  Re-claim 13, wherein depositing the film comprises exposing the top surface of the substrate 400 (Figs 3-4, step 302; paragraphs 41-42) comprising the film stack and the layer 402 to a precursor mixture (para 45,32-33), the precursor mixture comprising one or more of a silane (para 45 for silane, disilane, etc.), trisilylamine (TSA, at para 45), and a reactant gas (para 45 for reactive gases).  Re-claim 14, wherein the silane comprises one or more of silane, disilane, trisilane, and higher order silanes (paragraphs 45,32 for silane, disilane and tetrasilane, high order silanes, etc.), and wherein the reactant gas (paragraphs 45.33-34) comprises one or more of hydrogen (H2), nitrogen (N2), hydrogen/nitrogen (H2/N2), and ammonia (NH3); and paragraph 48 for argon (Ar).  Re-claim 15, wherein the precursor mixture comprises silane, trisilylamine (TSA), and the reactant gas (paragraphs 45,32-34 for silane, trisilylamine (TSA), or combinations thereof; and in patent claim 1 of Wang) and reactant gas (paragraphs 45,32-34).  Re-claim 16, wherein exposing the film to the remote plasma source (RPS) (paragraphs 29-31,45,32-34 for remote plasma source (RPS) and reactant gas) dissociates the reactant gas and generates a radical that reacts with one or more of the silane and trisilylamine (TSA) (paragraphs 45,32 for silane and trisilylamine).  
Re-claim 10:  As described above, Wang already teaches the substrate comprising etching the film stack formed on the substrate to form the opening therein, but lacks forming the opening by etching a plurality of film stacks comprising alternating layers of silicon germanium (SiGe) and silicon (Si).
However, Peng teaches (at Figs 1-4; para 14-30) forming a plurality of film stacks (shown from Fig 2 to Fig 3, para 27-28,20-27) on a substrate 100; and etching the film stack to form the opening 312 (Fig 3, para 27-28,20) extending a depth from a top surface of the film stack to the bottom surface, the opening having a width defined by the first sidewall and the second sidewall (shown in Fig 3), the film stack comprising alternating layers of silicon germanium and silicon (Figs 1-3, para 18,28 for silicon germanium (SiGe) layer 102a; and paragraphs 18,28 for a silicon (Si) layer 102b); and depositing the film 412 (para 30) of silicon oxide by flowable deposition on the top surface of the film stack, and on the first sidewall, the second sidewall, and the bottom surface of the opening 312 (Fig 4; para 30 where portions of the film 412 deposit on top surfaces of the film stack including the fins 310, the first and second sidewalls of the opening 312). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the process method of Wang by forming the film of silicon oxide in the opening formed in the plurality of film stacks (or as the plurality of fins) comprising alternative layers of SiGe and Si, as taught by Peng.  This is because of the desirability to form the plurality of gate-all-around (GAA) FinFET devices comprising the plurality of films stacks (or the plurality of fins) having alternative layers of SiGe and Si, wherein the film of silicon oxide is formed in the opening in order to provide an isolation structure between the plurality of FinFET devices, and wherein the Fin-FET devices are smaller in size and having more complex circuits, thereby increasing production efficiency and lowering associated costs.

** Re further claim 10:  As described above, Wang already teaches densifying the silicon oxide film by treating at the temperature from about 100°C to 1000°C; whereas, claim 1 recites densifying the silicon oxide film by treating the silicon oxide film with inductively coupled plasma (ICP) at a temperature less than about 400° C. 	However, Liang teaches densifying (para 32-35) the silicon oxide film by treating the silicon oxide film with inductively coupled plasma (ICP) (paragraph 43 for HDP Plasma by inductively coupled HDP-CVD) at a temperature less than about 400°C (paragraph 34 for about 300°C; and para 45 for 100-200°C).  
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to densify and treat the silicon oxide film of the relied references including Wang by employing the inductively coupled plasma (ICP) (paragraph 43 for HDP Plasma by inductively coupled HDP-CVD) to densify and treat the silicon oxide film at a low temperature less than about 400°C (paragraph 34 for about 300°C; and para 45 for 100-200°C), as taught by Liang.  This is because of the desirability to densify and treat the silicon oxide film at the low temperature of less than about 400°C by employing the inductively coupled plasma in order to prevent loss of oxygen in the silicon oxide film and to avoid degrading to other features due to high temperature treatment, thereby improving the reliability of the semiconductor device.  

Claims 17,19-20 are rejected under 35 U.S.C. 103 as being unpatentable Wang (2012/0142198) taken with Liang (2013/0288485).
Re-claim 17, Wang teaches (at paragraphs 22-65; Figs 1-4) a process chamber (Figs 1-2, para 22-31) to perform operation of expose a substrate surface (Figs 3-4, step 302; paragraphs 41-42) to a precursor mixture (para 45,32-33) to form a film on the substrate surface; expose the film to a remote plasma source (paragraphs 29-30 for exposing to a remote plasma source (RPS), Figs 3-4, steps 302-304, 45-49) to deposit a flowable polysilazane film (para 36 for polysilazane); expose the flowable polysilazane film to ultraviolet (UV) light to cure (para 23-24 for UV light curing; Fig 3, step 306) the flowable polysilazane film; treat the flowable polysilazane film with water at a temperature of less than 100°C (para 56, Fig 3, step 308, para 53-58) to convert the flowable polysilazane film to a silicon oxide film; and densify the silicon oxide film (paragraph 62 for densifying; Fig 3, step 310, para 60-62), wherein densifying  (paragraph 62 for densifying; Fig 3, step 310, para 60-62) the silicon oxide film comprises treating the silicon oxide film at a temperature from about 100°C to 1000°C (paragraph 61 for from about 100°C).  Re-claim 19, wherein the precursor mixture (para 45,32-34) comprises one or more of a silane, trisilylamine (TSA), and a reactant gas, the silane (paragraphs 45,32 for silane, disilane and tetrasilane, high order silanes, etc.) comprising one or more of silane, disilane, trisilane, tetrasilane, higher order silanes, and substituted silanes, and the reactant gas (paragraphs 45,33-34) comprising one or more of oxygen (O.sub.2), hydrogen (H.sub.2), nitrogen (N.sub.2), hydrogen/nitrogen (H.sub.2/N.sub.2), and ammonia (NH.sub.3); and paragraph 48 for argon (Ar).  Re-claim 20, wherein exposing the film to the remote plasma source (RPS) (paragraphs 29-31,45,32-34 for remote plasma source (RPS) and reactant gas) dissociates the reactant gas and generates a radical that reacts with one or more of the silane and trisilylamine (TSA) (paragraphs 45,32 for silane and trisilylamine).
Re-claim 17:  As described above, Wang already teaches densifying the silicon oxide film by treating at the temperature from about 100°C to 1000°C; whereas, claim 17 recites densifying the silicon oxide film by treating the silicon oxide film with inductively coupled plasma (ICP) at a temperature less than about 400° C. 	However, Liang teaches densifying (para 32-35) the silicon oxide film by treating the silicon oxide film with inductively coupled plasma (ICP) (paragraph 43 for HDP Plasma by inductively coupled HDP-CVD) at a temperature less than about 400°C (paragraph 34 for about 300°C; and para 45 for 100-200°C).  
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to densify and treat the silicon oxide film of Wang by employing the inductively coupled plasma (ICP) (paragraph 43 for HDP Plasma by inductively coupled HDP-CVD) to densify and treat the silicon oxide film at a low temperature less than about 400°C (paragraph 34 for about 300°C; and para 45 for 100-200°C), as taught by Liang.  This is because of the desirability to densify and treat the silicon oxide film at the low temperature of less than about 400°C by employing the inductively coupled plasma in order to prevent loss of oxygen in the silicon oxide film and to avoid degrading to other features due to high temperature treatment, thereby improving the reliability of the semiconductor device.  

Re further claim 17:  As described above, Wang already teaches the processing chamber to perform the operations of the process, but lacks mentioning a non-transitory computer readable medium including instructions, that, when executed by a controller of a processing chamber, causes the processing chamber to perform the operations.
However, Liang also teaches (at Figs 1-4; paragraphs 17-74) a non-transitory computer readable medium (paragraphs 70-71 for medium) including instructions, that, when executed by a controller of a processing chamber, causes the processing chamber to perform operations. 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the non-transitory computer readable medium, as taught by Liang and as well known in the art, to include instructions that cause a computer system to control a substrate processing apparatus to perform the operations of the process.  This is because of the desirability to store the process and to cause a computer system to automatically perform the operations of the process.  


Claims 17,19-20 are rejected under 35 U.S.C. 103 as being unpatentable Liang (2013/0288485) taken with Fucsko (8,575,040).
 Re-claim 17, Liang teaches (at paragraphs 17-74; Figs 1-4) a non-transitory computer readable medium (paragraphs 70-71 for medium) including instructions, that, when executed by a controller of a processing chamber, causes the processing chamber to perform operations of: expose a substrate surface (Fig 1, step 102; paragraphs 21-22) to a precursor mixture (para 21-22 for precursor including silane and trisilane, trisilylamine (TSA), and a reactant gas at para 22; Fig 1) to form a film on the substrate surface; expose the film to a remote plasma source (paragraphs 23-28 for exposing to a remote plasma source; Fig 1, step 104-106) to deposit a flowable polysilazane film (para 28 for polysilazane); exposing the flowable polysilazane film to ultraviolet (UV) light (para 41 for UV light curing) to cure the flowable polysilazane film (paragraph 30 for curing; Fig 1, step 108); treating the flowable polysilazane film with oxygen-containing atmosphere including water (H2O, at para 31) at a temperature from about 500°C to 1100°C to convert the flowable polysilazane film to a silicon oxide film (paragraphs 30-31 for converting); and densify the silicon oxide film, wherein densifying (paragraph 32-35 for densifying; para 32, last line for densification) the silicon oxide film comprises treating the silicon oxide film with inductively coupled plasma (ICP) (paragraph 43 for HDP Plasma by inductively coupled HDP-CVD) at a temperature less than about 400°C (paragraph 34 for about 300°C; and para 45 for 100-200°C) to densify the silicon oxide film.   Re-claim 19, wherein the precursor mixture (para 21-22 for precursor including silane and trisilane, trisilylamine (TSA), and a reactant gas at para 22; Fig 1) comprises one or more of a silane, trisilylamine (TSA), and a reactant gas , the silane comprising one or more of silane, disilane, trisilane, and higher order silanes (paragraph 22 for silane, disilane and trisilane, high order silanes), and the reactant gas (paragraph 22) comprises one or more of argon (Ar), hydrogen (H2), nitrogen (N2), hydrogen/nitrogen (H2/N2), and ammonia (NH3).  Re-claim 20, wherein exposing the film to the remote plasma source (RPS) (paragraphs 23-28 for remote plasma source and reactant gas) dissociates the reactant gas and generates a radical that reacts with one or more of the silane and trisilylamine (TSA) (paragraph 22 for silane and trisilane). 
Re base claim 17:  As described above, Liang already teaches converting the flowable polysilazane film to a silicon oxide film by treating with water (H2O) at the temperature from about 500°C to 1100°C; whereas, claim 17 recites converting the flowable polysilazane film to a silicon oxide film by treating with water (H2O) at the temperature less than 100°C. 
 However, Fucsko teaches (paragraphs 17-70) converting the flowable polysilazane film to a silicon oxide film by treating with water (H2O) at the temperature less than 100°C (paragraphs 17,65,70), since converting the flowable film at the high temperature of up to about 1000°C would cause loss of oxygen and degrading to other features of a semiconductor device (paragraphs 6-7). 
Therefore, the subject matter as a whole would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to converting the flowable polysilazane film to a silicon oxide film by treating with water (H2O) of Liang by treating at the temperature less than 100°C, as taught by Fucsko. This is because of the desirability to prevent loss of oxygen in the silicon oxide film and to avoid degrading to other features due to high temperature treatment, thereby improving the reliability of the semiconductor device.  

Response to Amendment  
Applicant's Amendment filed October, 2022 and remarks thereof with respect to claims  1-5,8-10,13-17,19-20 have been considered but are moot in view of the new ground(s) of rejection.
Regarding Liang (2013/0288485): 
Applicant mainly remarked (at 10/12/2022 remark page 7 and page 12) that:
…Liang states “the carbon-free silicon containing precursor does not pass through a plasma excitation, in embodiments, so the precursor travels into the substrate processing region intact.” (Id., emphasis added). Thus, Liang does not teach or suggest exposing the film to a remote plasma source to deposit a flowable polysilazane film… (underline added)

In response, first, it is not disagreed with Applicant that Liang clearly discloses (at paragraph 21) that the “…carbon-free silicon containing precursor does not pass through a plasma excitation, in embodiments, so the precursor travels into the substrate processing region intact”.    However, nowhere in the claim is required to pass the carbon-free silicon containing precursor through a plasma excitation.

Second, it is found totally unconvincing with Applicant’s remarks that “Thus, Liang does not teach or suggest exposing the film to a remote plasma source to deposit a flowable polysilazane film” (underline and emphasis added).
Contrary to Applicant’s above remarks, Liang clearly teaches (at paragraphs 23-28 and  Figure 1) about the step of “exposing the film to a remote plasma source to deposit a flowable polysilazane film”.  

Portions of Liang at paragraphs [0023] and (0028] are excerpted hereafter:
[0023] A radical precursor is also provided to the substrate processing region 104. A radical precursor describes plasma effluents produced in the plasma excitation outside the substrate processing region…A stable nitrogen precursor compound containing NH3. Hydrazine (N2H4) and/or N2 may be activated in a chamber plasma region or another remote plasma system (RPS) outside the processing chamber to form the radical-nitrogen precursor, which is then transported into the substrate processing region to excite the silicon-containing precursor… (emphasis added)

[0028] …the flowability of silicon-nitrogen-and-hydrogen-containing layer may be due to a variety of properties which result from mixing a radical-nitrogen precursors with a carbon-free carbon-containing precursor. These properties may include a significant hydrogen component in the deposited layer and/or the presence of short chained polysilazane polymers…

	Accordingly, Liang clearly teaches the claimed invention of exposing the film to a remote plasma source to deposit a flowable polysilazane film, as claimed.
	Furthermore, also similar to the present claimed invention as recited in claim 3, Liang also prima facie teaches   “wherein exposing the film to the remote plasma source (RPS) disassociates the reactant gas and generates a radical that reacts with one or more of the silane and trisillylamine (TSA) (see the excerpted portions of paragraphs 23-28 above, Fig 1; and paragraph 22 for the carbon-free silicon precursors including one or more of the silane and trisillylamine (TSA)).
	
Accordingly, the rejections are maintained.
Regarding Fucsko (8,575040), Chen (2018/0175214) and Peng (2017/0104061):  
Applicant mainly remarked about Fucsko, Chen and Peng that “Fucsko [, Chen or Peng] does not teach or suggest exposing the film to a remote plasma source to deposit a flowable polysilazane film…”
However, as discussed previously, Liang, as the primary reference, already teaches “exposing the film to a remote plasma source to deposit a flowable polysilazane film”. 
Accordingly, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference.  In Re Lyons 150 USPQ 741 (CCPA 1966).  Moreover, it is well settled that one can not show non-obviousness by attacking the references individually where, as here, the rejection is based on combinations of references.  In Re Keller, 208 USPQ 871 (CCPA 1981); In Re Young, 159 USPQ 725 (CCPA 1968).

Regarding Wang (2012/0142198)  taken with Liang (2013/0288485):  

	Applicant mainly remarked (at 10/12/2022 remarks pages 10-13) that “Wang does not teach or suggest curing with ultraviolet light…”
	However, in the combined of references, Liang prima facie clearly teaches densifying (para 32-35) the silicon oxide film by treating the silicon oxide film with inductively coupled plasma (ICP) (paragraph 43 for HDP Plasma by inductively coupled HDP-CVD) at a temperature less than about 400°C (paragraph 34 for about 300°C; and para 45 for 100-200°C).  Therefore, it would have been obvious to one of ordinary skill in the art to employ the teachings, because of the desirability to densify and treat the silicon oxide film at the low temperature of less than about 400°C by employing the inductively coupled plasma in order to prevent loss of oxygen in the silicon oxide film and to avoid degrading to other features due to high temperature treatment, thereby improving the reliability of the semiconductor device.  The rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference.  In Re Lyons 150 USPQ 741 (CCPA 1966).  


	Applicant further remarked (at 10/12/2022 remarks pages 10-12) that “..Liang does not teach or suggest exposing the film to a remote plasma source to deposit a flowable polysilazane film…”.
It is noted and found unconvincing. First, Wang is a primary reference, already teaches expose the film to a remote plasma source (paragraphs 29-30 for exposing to a remote plasma source (RPS), Figs 3-4, steps 302-304, 45-49) to deposit a flowable polysilazane film (para 36 for polysilazane).  Accordingly, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference.  In Re Lyons 150 USPQ 741 (CCPA 1966).  Moreover, it is well settled that one can not show non-obviousness by attacking the references individually where, as here, the rejection is based on combinations of references.  In Re Keller, 208 USPQ 871 (CCPA 1981); In Re Young, 159 USPQ 725 (CCPA 1968).  Second, in any event, as already discussed previously, Liang also teaches “exposing the film to a remote plasma source to deposit a flowable polysilazane film”.
The step of “exposing the film to a remote plasma source to deposit a flowable polysilazane film” is clearly disclosed by both Wang and Liang.
	Accordingly, the rejections are maintained.

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 9Am -5:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822